Citation Nr: 0905592	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-21 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating due to individual 
unemployability resulting from service-connected disability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

D. L. Wight, Senior Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision rendered by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In October 2008, the Veteran testified at a videoconference 
hearing before the undersigned.  A transcript of the hearing 
has been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2008).  The 
Board has reviewed the evidence on file and finds that 
further development is necessary prior to appellate review of 
the Veteran's claim.

With respect to the claim for a higher initial evaluation for 
PTSD, the Board observes that the most recent comprehensive 
compensation and pension examination addressing the severity 
of the Veteran's PTSD was conducted in May 2005.  At that 
time, a Global Assessment of Functioning (GAF) score of 50 
was assigned.  A GAF score from 41 to 50 is defined as 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  A GAF score from 51 to 
60 represents moderate symptoms, or moderate difficulty in 
social or occupational functioning.  See Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM- IV).

Subsequent VA treatment records appear to show a worsening of 
his PTSD.  A January 2006 statement from the Veteran's VA 
therapist indicates that the Veteran was at continued risk 
for very adverse consequences if he did not continue to 
participate in some form of counseling.  Likewise, a GAF of 
38 was assigned during a September 2008 outpatient visit.  
Recent treatment records also appear to show an increase in 
the Veteran's irritability and anger control.  A February 
2008 social work note indicates that the Veteran had raised 
his voice during an exchange with another group member.  
Likewise, an August 2008 treatment record notes that the 
Veteran became angry during his granddaughter's softball game 
and was asked to leave the game.  

The Board observes that several health care provided have 
suggested that the veteran is possibly totally disabled as a 
result of his PTSD.  In a July 2007 treatment record, a VA 
wrote that the veteran "probably should be 100%" for his 
PTSD.  Likewise, a VA physician wrote in an August 2008 
record that it "certainly seems this gentleman should be 
100% for PTSD."  These opinions are both equivocal and 
speculative and do little more than propose that it is 
possible the Veteran's is totally disabled due to his PTSD.  
Thus, these statements fall short of the level of certainty 
necessary to establish a higher rating.  However, these 
statements, combined with the apparent increase in 
irritability and a significant decrease in GAF scores, 
suggest that a higher evaluation may be warranted.  

In light of the foregoing, the Board concludes that a new VA 
examination would be probative in ascertaining the current 
severity of the Veteran's PTSD.  The "duty to assist" 
requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

With respect to the claim for TDIU, the Veteran's service-
connected disabilities include PTSD rated as 50 percent 
disabling and gastroesophageal reflux disease (GERD) rated as 
10 percent disabling.  The evidence shows that the Veteran's 
GERD is etiologically related to his PTSD.  Thus, these 
disabilities share a common etiology with an overall combined 
evaluation of 60 percent.  For purposes of determining 
whether the threshold combined service-connected disability 
rating is met for consideration of TDIU, disabilities 
resulting from a common etiology or a single accident will be 
considered as one disability. 38 C.F.R. § 4.16(a) (2008).  
Thus, the Veteran's combined disability evaluation satisfies 
the requirement for a single disability ratable at 60 percent 
or more. 

Because the Veteran is unemployed and his service-connected 
disabilities satisfy the percentage requirements set forth in 
38 C.F.R. § 4.16(a), the Board finds that VA must obtain a 
medical opinion to determine whether it is at least as likely 
as not that his service-connected disabilities render him 
unable to secure or follow a substantially gainful occupation 
because soliciting such an opinion is necessary to adjudicate 
this claim.  

In addition to the foregoing, the Veteran's representative 
submitted medical records in October 2008 that were not 
previously associated with the claims folder.  This 
submission did not include a waiver of RO consideration.  
Accordingly, remand is required so that the RO may 
readjudicate the Veteran's claims including the additional 
evidence.  See 38 C.F.R. § 20.1304(c) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the Veteran for his PTSD since 
August 2008.  After securing the necessary 
release, the RO should obtain these 
records.  Regardless of the Veteran's 
response the RO should obtain copies of 
his records from the Chillicothe VA 
Medical Center since August 2008.  If it 
is unable to obtain a copy of any 
pertinent records identified by the 
Veteran, it should so inform the Veteran 
and his representative and request them to 
provide a copy of the outstanding records.

2.  Then, the Veteran should be afforded a 
VA examination to determine the current 
degree of severity of his PTSD and any 
associated disorder.  The claims folders 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.

The examiner should identify all current 
manifestations of the Veteran's PTSD.  To 
the extent possible, the manifestations of 
the service-connected PTSD should be 
distinguished from those of any other 
psychiatric disorder found to be present.  

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment resulting 
from the service-connected PTSD.  In 
addition, the examiner should provide a 
global assessment of functioning score 
with an explanation of the significance of 
the score assigned.  The examiner should 
assign a Global Assessment of Functioning 
(GAF) score for the veteran's service-
connected PTSD consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV).  
The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.

The examiner should also provide an 
opinion concerning the impact of the 
Veteran's PTSD on his ability to obtain 
and maintain gainful employment, to 
include whether it is sufficient by itself 
or in combination with the Veteran's 
service-connected GERD renders him 
unemployable.

The rationale for all opinions expressed 
must also be provided.

3.  Thereafter, the RO or the AMC should 
review the claims folder and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

4.  The RO or the AMC should also 
undertake any other indicated development.

5.  Thereafter, the RO or the AMC should 
readjudicate the issue on appeal in light 
of all pertinent evidence and legal 
authority.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the RO or the AMC should 
issue to the Veteran and his 
representative a supplemental statement of 
the case and afford them the appropriate 
opportunity for response before the claims 
files are returned to the Board for 
further appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

